Title: To Alexander Hamilton from William Bradford, 23 August 1794
From: Bradford, William
To: Hamilton, Alexander



Pittsburgh, August 23. 1794
My dear Sir,

Yesterday I wrote to you pretty fully—to day I have little to add beyond what is contained in the official communication.
Whatever may be the declarations of a determination to submit, or exertions on the part of those whose indemnity depends upon a general acquiescence in the execution of the acts of Congress—there seems to be a necessity for some force being stationed here, to overawe the disaffected individuals & protect the officers in the execution of their duty. This idea was perfectly agreeable to most of the Committee of Conference; but they were apprehensive that any public declarations of it, might give rise to an idea that they were stipulating for their own protection. We therefore declared it in the letter which inclosed the articles. But it deserves consideration, whether such protecting force would not be more advantageously furnished by the States, at least untill Congress can make some permanent provision for it.
I am not sorry for the opportunity we have had of terrifying the Ohio-men by discovering a disposition to leave them out. They were individually the principal leaders of the opposition: & it is said have been the authors of some outrages on the Collector there. I hope the State of Virginia will take some measures with them that may tend to suppress this spirit. If we have a conference with them, the first preliminary of our recommendation shall be that they will not interfere in any future consultations respecting our propositions to the Pennsylvanians. We shall also take measures to secure the restoration of bonds taken from the Collector, by some of these people in Ohio County.
We have evidently gained much ground in the three last days & if we can but inspire the moderate men with firmness & decision I hope all will be well. The more I see of this country and of the tempers of the people the more sollicitous I am that any contest with them should be avoided unless there were troops who could be kept in the field longer and act with more energy than the militia.
I forgot to enclose in my letter of yesterday the handbill I mentioned, & send it to you now.
I regret the death of poor Higgonson—but am exceeding pleased with the prospects that Mr Jay seems to have. The opinion, that we are likely to be at peace with the British will aid us in our endeavors to restore order.
I am my dear Sir   very truly yours

W. Bradford


P.S. All the precipts served by the Marshall are safe in the hands of Major Craig. I shall take the first perfectly safe conveyance to send them down, or will take them with me.

W.B.
 